Exhibit 10.45
BRIGHAM EXPLORATION COMPANY
1997 INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
THIS AGREEMENT, made as of the  _____  day of  _____, 20  _____, by and between
BRIGHAM EXPLORATION COMPANY, a Delaware corporation (the “Company”), and  _____ 
(“Employee”);
W I T N E S S E T H:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”), acting under the Company’s 1997 Incentive Plan, as amended
(the “Plan”), has determined that it is desirable to award shares of restricted
stock to Employee under the Plan; and
WHEREAS, pursuant to the Plan, the Committee has determined that the shares of
restricted stock so awarded shall be subject to the restrictions, terms and
conditions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Plan Provisions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings given such terms in the Plan. By execution of
this Agreement, Employee agrees that the Restricted Stock covered hereby shall
be governed by and subject to all applicable provisions of the Plan. This
Agreement is subject to the Plan, and the Plan shall govern where there is any
inconsistency between the Plan and this Agreement.
2. Restricted Stock. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
makes to Employee, and Employee hereby accepts, the awards of Restricted Stock
(each such issuance is herein called an “Award”) set forth on Exhibit A hereto,
which awards are being issued by the Company pursuant to the Plan. The number of
shares of Restricted Stock of each Award covered hereby (the “Restricted
Shares”), the date of issuance of such shares (the “Issue Date”), and the
Restricted Period applicable to such shares, including the date on which such
Restricted Period is scheduled to terminate (the “Scheduled Termination Date”),
are set forth on Exhibit A attached hereto. A certificate or certificates
representing the Restricted Shares shall be issued in the name of Employee as of
the applicable Issue Date and delivered to Employee on such Issue Date or as
soon thereafter as practicable. Employee shall cause the certificate(s)
representing the Restricted Shares, upon receipt thereof by Employee, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by the Company duly endorsed in blank, with the Company, to
be held by the Company in escrow for Employee’s benefit until such time as any
Restricted Shares represented by such certificate(s) are forfeited to the
Company or the restrictions thereon terminate. Restricted Shares shall be
delivered to Employee upon vesting or assigned and transferred to and reacquired
by the Company upon forfeiture, as hereinafter set forth.
3. Vesting/Forfeiture.
(a) Subject to Sections 3(b), 3(c) and 3(d), with respect to each Award of
Restricted Shares to Employee, the Restricted Shares subject to such Award shall
be forfeited to the Company at no cost to the Company if Employee’s employment
with the Company or a subsidiary of the Company terminates prior to the
termination of the Restricted Period applicable to such Restricted Shares.
(b) Upon Employee’s termination of employment during the Restricted Period due
to death during the Restricted Period, then, the Awards covered hereby that have
not vested shall be deemed to have vested as of the date of the Employee’s death
and the Restricted Period applicable to such shares shall terminate.

 

 



--------------------------------------------------------------------------------



 



(c) Upon (i) Employee’s termination of employment during the Restricted Period
due to Disability (as defined below), or (ii) the involuntary termination of
Employee’s employment with the Company and its subsidiaries by action of the
Company (or its subsidiary, if Employee is employed by a subsidiary of the
Company) during the Restricted Period for reasons other than Just Cause (as
defined below) (each, a “Termination Event”), then, with respect to the Award
covered hereby with the earliest Scheduled Termination Date after such
Termination Event, (A) a ratable portion of the number of Restricted Shares
applicable to such Scheduled Termination Date (the “Next Vested Shares”) shall
be deemed to have vested as of the date of such Termination Event, determined by
multiplying the number of Next Vested Shares by a fraction with a numerator
equal to the number of full months which have then elapsed since the last date
of termination of a Restricted Period pursuant to this Agreement (or Issue Date
in the event that no shares had previously vested) and a denominator equal to
the total number of months between the last date of termination of a Restricted
Period pursuant to this Agreement (or Issue Date in the event that no shares had
previously vested) and the next Scheduled Termination Date under this Agreement,
and rounding to the closest whole number, and (B) the Restricted Period
applicable to such ratable portion of Next Vested Shares shall terminate.
(d) If either (1) Ben M. Brigham is no longer both the Chief Executive Officer
and Chairman of the Board of the Company, or (2) any “person,” as that term is
defined in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange
Act”) (other than the Company, any of its subsidiaries, any employee benefit
plan of the Company or any of its subsidiaries, or any entity organized,
appointed or established by the Company for or pursuant to the terms of such a
plan), together with all “affiliates” and “associates” (as such terms are
defined in Rule 12b-2 under the Exchange Act) of such person, or any “Person” or
“group” (as those terms are used in Sections 13(d) and 14(d) of the Exchange
Act), becomes the “beneficial owner” or “beneficial owners” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company representing in the aggregate forty-nine percent (49%)
or more of either the then outstanding shares of Common Stock of the Company or
the voting power of the Company, in either such case (each of the events
described in (1) and (2) above being referred to herein as a “Fundamental
Change”), and Recipient’s employment with the Company is involuntarily
terminated within two (2) years of such Fundamental Change, then immediately
upon such termination, the Restricted Shares covered hereby that have not vested
shall vest as of such date and the Restricted Period applicable to such
Restricted Shares shall terminate. In the event that within two (2) years of a
Fundamental Change Employee’s job responsibilities are substantially reduced,
his annual salary is reduced, or he is required to move his office location more
than 30 miles from its existing location, and Employee terminates his employment
due to such reduction or required move within 15 days of such reduction or the
announcement of the required move, then Employee shall be deemed to have been
involuntarily terminated for purposes of this paragraph, and immediately upon
such termination, the Restricted Shares covered hereby that have not vested
shall vest as of such date and the Restricted Period applicable to such
Restricted Shares shall terminate.
(e) Unless and until Restricted Shares are delivered to Employee upon vesting,
such Restricted Shares shall not be sold, assigned, transferred, discounted,
exchanged, pledged, or otherwise encumbered or disposed of by Employee in any
manner. Transfer of employment without interruption of service between or among
the Company and any of its subsidiaries shall not be considered a termination of
employment.
(f) With respect to each Award of Restricted Shares to Employee, upon the
termination of the Restricted Period applicable to such shares, the restrictions
applicable to the Restricted Shares that have not theretofore been forfeited
shall terminate, and as soon as practicable thereafter a stock certificate for
the number of Restricted Shares with respect to which the restrictions have
terminated, together with any dividends or other distributions with respect to
such shares then being held by the Company pursuant to the provisions of this
Agreement, shall be delivered, free of all such restrictions, to Employee or
Employee’s beneficiary or estate, as the case may be.

 

2



--------------------------------------------------------------------------------



 



(g) Notwithstanding anything contained herein to the contrary, the Committee
shall have the right to cancel all or any portion of any outstanding
restrictions prior to the termination of such restrictions with respect to any
or all of the Restricted Shares on such terms and conditions as the Committee
may, in writing, deem appropriate.
(h) For purposes of this Agreement, the following terms shall have the indicated
meanings:
Disability: The “Disability” of Employee shall be deemed to have occurred if, in
the good faith judgment of the Committee, Employee shall become unable to
continue the proper performance of Employee’s duties as an employee of the
Company or a subsidiary thereof on a full-time basis as a result of Employee’s
physical or mental incapacity.
Just Cause: The term “Just Cause” shall mean any of the following: (i) conduct
by Employee that constitutes willful misconduct or gross negligence in the
performance of his duties; (ii) conduct by the Employee that constitutes fraud,
dishonesty, or a criminal act, whether or not with respect to the Company;
(iii) embezzlement of funds or misappropriation of other property by Employee,
(iv) any act or conduct by Employee that, in the good faith opinion of the Board
of Directors or the President of the Company, is materially detrimental to the
Company or reflects unfavorably on the Company or the Employee to such an extent
that the Company’s best interests reasonably require the Employee’s discharge.
4. Rights as Stockholder. Upon the issuance of a certificate or certificates
representing any Restricted Shares to Employee, Employee shall become the owner
thereof for all purposes and shall have all rights as a stockholder, including
voting rights and the right to receive dividends and distributions, with respect
to such Restricted Shares, subject to the provisions hereof. If the Company
shall pay or declare a dividend or make a distribution of any kind, whether due
to a reorganization, recapitalization or otherwise, with respect to the shares
of Common Stock constituting Restricted Shares, then the Company shall pay or
make such dividend or other distribution with respect to such Restricted Shares;
provided, however, that the cash, stock or other securities and other property
constituting such dividend or other distribution shall be held by the Company
subject to the restrictions applicable to the Restricted Shares until such
Restricted Shares with respect to which such dividend or other distribution was
paid or made are either vested or forfeited; provided further, that no dividend
or other distribution shall be payable upon the vesting of Restricted Shares in
accordance with Section 3(d). If any Restricted Shares with respect to which
such dividend or distribution was paid or made do not vest but instead are
forfeited pursuant to the provisions hereof, then Employee shall not be entitled
to receive such dividend or distribution with respect to such forfeited shares
and such dividend or distribution with respect to such forfeited shares shall
likewise be forfeited and automatically transferred to and reacquired by the
Company. If any Restricted Shares with respect to which such dividend or
distribution was paid or made vest in accordance with Section 3(d), then
Employee shall not be entitled to receive such dividend or distribution with
respect to such Restricted Shares and such dividend or distribution with respect
to such Restricted Shares shall be forfeited and automatically transferred to
and reacquired by the Company. If any Restricted Shares with respect to which
such dividend or distribution was paid or made become vested pursuant to the
provisions hereof other than Section 3(d), then Employee shall be entitled to
receive such dividend or distribution with respect to such vested shares,
without interest, and such dividend or distribution with respect to such vested
shares shall likewise be delivered to Employee. Any amount payable pursuant to
the preceding sentence shall be paid to the Employee as soon as administratively
practicable but no later than the March 15th following the end of the calendar
year in which the right to such payment is no longer subject to a substantial
risk of forfeiture under Section 409A of the Internal Revenue Code.

 

3



--------------------------------------------------------------------------------



 



5. Withholding Taxes.
(a) With respect to each Award of shares of Restricted Stock to Employee,
Employee may elect, within 30 days of the Issue Date of such shares and on
notice to the Company, to realize income for federal income tax purposes equal
to the fair market value of the shares on the Issue Date. In such event,
Employee shall make arrangements satisfactory to the Compensation Committee to
pay in the year of the Award any federal, state, or local taxes required to be
withheld with respect to such shares. If Employee fails to make such payments,
then any provision of this Agreement to the contrary notwithstanding, the
Company and its subsidiaries shall, to the extent permitted by law, have the
right to deduct from any payments of any kind otherwise due from the Company or
its subsidiaries to or with respect to Employee, whether or not pursuant to this
Agreement or the Plan and regardless of the form of payment, any federal, state,
or local taxes of any kind required by law to be withheld with respect to such
shares.
(b) (i) No later than the date of the termination of the restrictions on any of
the shares of Restricted Stock covered hereby, Employee will pay to the Company
or its subsidiaries, or make arrangements satisfactory to the Compensation
Committee regarding payment of, any statutory minimum taxes required by law to
be withheld with respect to the shares of Restricted Stock with respect to which
such restrictions have terminated.
(ii) The Company may elect to allow Employee, to the extent permitted by law, to
deliver to the Company or its subsidiaries shares of Restricted Stock to which
Employee shall be entitled upon the vesting thereof (or other unrestricted
shares of Common Stock owned by Employee), valued at the fair market value of
such shares at the time of such delivery to the Company or its subsidiaries, to
satisfy the obligation of Employee under Section 5(b)(i) hereof.
(iii) Any provision of this Agreement to the contrary notwithstanding, if
Employee does not otherwise satisfy the obligation of Employee under
Section 5(b)(i) hereof, then the Company and its subsidiaries shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due from the Company or its subsidiaries to or with respect to
Employee, whether or not pursuant to this Agreement or the Plan and regardless
of the form of payment, any federal, state, or local taxes of any kind required
by law to be withheld with respect to the shares of Restricted Stock with
respect to which the restrictions on the Restricted Stock have terminated.
6. Legend. Each certificate representing shares of Restricted Stock covered
hereby shall conspicuously set forth on the face or back thereof, in addition to
any legends required by applicable law or other agreement, a legend in
substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ASSIGNED AND TRANSFERRED TO
THE RECORD HOLDER HEREOF PURSUANT TO THE TERMS OF THE BRIGHAM EXPLORATION
COMPANY 1997 INCENTIVE PLAN AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
DISCOUNTED, EXCHANGED, PLEDGED, OR OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY
MANNER EXCEPT AS SET FORTH IN THE TERMS OF THE AGREEMENT EMBODYING THE AWARD OF
SUCH SHARES DATED                    , 20 _____. A COPY OF SUCH PLAN AND
AGREEMENT IS ON FILE IN THE OFFICES OF THE CORPORATION.
7. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.
8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors, and permitted assigns; provided, however, that Employee shall not
assign or otherwise transfer this Agreement or any of Employee’s rights or
obligations hereunder.

 

4



--------------------------------------------------------------------------------



 



9. Entire Agreement; Amendment. This Agreement, together with the exhibits
hereto and any other writings referred to herein or delivered pursuant hereto,
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
whether written or oral, between the parties with respect to the subject matter
hereof. To the fullest extent provided by applicable law, this Agreement may be
amended, modified, and supplemented by mutual consent of the parties hereto at
any time, with respect to any of the terms contained herein, in such manner as
may be agreed upon in writing by such parties.
10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given:
(a) If to the Company, when delivered by hand or on the third business day after
being deposited in the United States mail (certified mail with postage prepaid)
to:
Brigham Exploration Company
6300 Bridge Point Parkway
Building 2, Suite 500
Austin, Texas 78730
Attention: Vice President Administration
(b) If to Employee, when delivered by hand or on the third business day after
being deposited in the United States mail (certified mail with postage prepaid)
to the address for Employee contained in the Company’s records.
Either party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
11. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Each counterpart may consist
of a number of copies hereof each signed by less than all, but together signed
by all, the parties hereto.
IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.

                      BRIGHAM EXPLORATION COMPANY    
 
               
 
  By:                          
 
      Name:   Ben M. Brigham    
 
      Title:   President and CEO    
 
                    EMPLOYEE    
 
                         

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTED STOCK AWARDS

                      Number of                 Shares of Restricted      
Duration of   Scheduled Award   Stock   Issue Date   Restricted Period  
Termination Date                  
1.
                                                Commencing on __________ and
ending at 12:01 AM on __________   12:01 AM on                     
2.
                                                Commencing on __________ and
ending at 12:01 AM on __________   12:01 AM on                     
3.
                                                Commencing on __________ and
ending at 12:01 AM on __________   12:01 AM on                     
4.
                                                Commencing on __________ and
ending at 12:01 AM on __________   12:01 AM on                     
5.
                                                Commencing on __________ and
ending at 12:01 AM on __________   12:01 AM on                     

 

6